      Case 2:20-cr-00109-DOC Document 28 Filed 09/15/20 Page 1 of 4 Page ID #:57



 1
 2
 3
 4
                                                            ~~N ~ 5 2o2u
 s
 6
 7
 8
              IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                       Case No. CR 20-109-DOC
     UNITED STATES OF AMERICA,
13                                       ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
     TOMM LUU,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                   ~,,,_ __
        Case 2:20-cr-00109-DOC Document 28 Filed 09/15/20 Page 2 of 4 Page ID #:58



 1                                             I.

 2          On September 15, 2020, Defendant made his initial appearance on the

 3   indictment filed in this matter. Edward Robinson, a member of the indigent

 4   defense panel, was appointed to represent Defendant.

 5          Defendant submitted on the Pretrial Services Officer's recommendation of

 6 ~ detention.
 7          O     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 8   allegedly involving a narcotics or controlled substance offense with maximum

 9   sentence often or more years.

10          D     On motion by the Government or on the Court's own motion

11   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

12   defendant will flee.

13         The Court concludes that the Government is entitled to a rebuttable

14   presumption that no condition or combination of conditions will reasonably assure

15   the defendant's appearance as required and the safety or any person or the

16   community [18 U.S.C. § 3142(e)(2)].

17                                            II.

18         The Court finds that no condition or combination of conditions will

19   reasonably assure: D the appearance ofthe defendant as required.

20                       O the safety of any person or the community.

21         the Court finds that the defendant has not rebutted the § 3142(e)(2)

22   presumption by sufficient evidence to the contrary.

23                                          III.

24         The Court has considered:(a)the nature and circumstances of the offenses)

25   charged, including whether the offense is a crime of violence, a Federal crime of

26   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

27   or destructive device;(b)the weight of evidence against the defendant;(c)the

28   history and characteristics ofthe defendant; and (d)the nature and seriousness of
       Case 2:20-cr-00109-DOC Document 28 Filed 09/15/20 Page 3 of 4 Page ID #:59



 1   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

 2   considered all the evidence adduced at the hearing and the arguments, the

 3   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial

 4   Services Agency.

 5                                            IV.

 6          The Court bases its conclusions on the following:

 7          As to risk ofnon-appearance:

 8                ~       background information is unverified

 9                ❑
                  D       no bail resources

10                ❑
                  X       ongoing substance abuse

11                D       Unrebutted Presumption.

12
13         As to danger to the community:

14                O       Allegations in the indictment

15                D       Criminal history includes felony convictions for drug related

16             offenses

17                ❑
                  X       ongoing substance abuse

18                O       Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

19
20         IT IS THEREFORE ORDERED that the defendant be detained until trial.

21   The defendant will be committed to the custody of the Attorney General for

22   confinement in a corrections facility separate, to the extent practicable, from

23   persons awaiting or serving sentences or being held in custody pending appeal.

24   The defendant will be afforded reasonable opportunity for private consultation

25   with counsel. On order of a Court of the United States or on request of any

26   attorney for the Government, the person in charge ofthe corrections facility in

27   which defendant is confined will deliver the defendant to a United States Marshal

28

                                               2
       Case 2:20-cr-00109-DOC Document 28 Filed 09/15/20 Page 4 of 4 Page ID #:60



 1   for the purpose of an appearance in connection with a court proceeding.

 2 [18 U.S.C. § 3142(1)]
 3
     Dated: September 15, 2020
 4
                                                       /s/
 5                                                 ALKA SAGAR
                                          UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
